Citation Nr: 0405428	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  00-14 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim to entitlement to service 
connection for a skin disability, to include as due to 
herbicide exposure.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim to entitlement to service 
connection for bilateral hip disability, to include 
degenerative arthritis and as due to herbicide exposure.

3.  Whether new and material evidence has been received to 
reopen the veteran's claim to entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from April 1969 to December 1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
1998, a statement of the case was issued in January 1999, a 
supplemental statement of the case was issued in June 2000 
and a substantive appeal was received in July 2000.

The issues of service connection for PTSD (under a merits 
analysis) and whether new and material evidence has been 
received to reopen claims of service connection for skin 
disability and for bilateral hip disability are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  By rating decision in May 1988, the RO denied the 
veteran's request to reopen his claim to entitlement to 
service connection for PTSD; a timely notice of disagreement 
was not received to initiate an appeal from that 
determination.

2.  Certain evidence received since the May 1988 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The May 1988 rating decision which denied the veteran's 
request to reopen claims of service connection for PTSD is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

New and Material Evidence Claims

By way of a May 1988 rating decision, the RO denied the 
veteran's application to reopen his claims for entitlement to 
service connection for PTSD because the RO determined that 
the evidence submitted was not new and material.  The RO sent 
notice of the decision to the veteran at his last address of 
record.  However, a notice of disagreement was not received 
to initiate an appeal from either determination.  Therefore, 
the May 1988 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were recently amended.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  However, the 
amended version is only applicable to claims filed on or 
after August 29, 2001.  The change in the regulation 
therefore does not impact the present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

Although not clearly articulated, it appears from a review of 
the record that the RO eventually reopened the claim of 
service connection for PTSD.  However, the Board is not bound 
by the RO's actions.  In fact, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed.Cir. 2001).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim for service connection for PTSD.

Evidence of record at the time of the May 1988 rating 
decision consisted of:  service medical records and VA 
medical records.  Evidence received since the May 1988 rating 
decision includes a "Comprehensive Military History 
Worksheet" and more psychiatric records.

The claim to reopen the claim for service connection for PTSD 
was denied by the RO in the May 1988 rating decision for lack 
of evidence addressing the issue of service incurrence of 
PTSD.  In reviewing the evidence of record received since the 
1988 rating decision, the Board finds that, with the 
exception of duplicate service medical records, all of the 
evidence submitted by the veteran is new because it was not 
of record at the time of the May 1988 rating decision.  In 
addition, the Board finds that the VA medical records and the 
"Comprehensive Military History Worksheet" are material to 
the issue of establishing service incurrence of PTSD.  In 
particular, medical records submitted since the 1988 rating 
decision contain evidence of a possible diagnosis of PTSD for 
the veteran.  Moreover, the "Comprehensive Military History 
Worksheet" contains references to traumatic events in 
Vietnam.  This evidence is material to the issue of 
establishing service connection for PTSD.  Accordingly, the 
claim for entitlement to service connection for PTSD has been 
reopened.

At this point, the Board acknowledges the enactment of 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and implementing 
regulations at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  The Board also acknowledges that various 
judicial decisions have addressed the notice and assistance 
requirement of VCAA.  See generally See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002); Huston v. Principi, 17 Vet.App. 195, 202 
(2003); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).  Any VCAA deficiencies will be remedied by 
the actions directed by the Board in the following remand 
section of this decision.


ORDER

The appeal is granted to the extent of reopening the 
veteran's claim of service connection for PTSD.  


REMAND

As noted above, new and material evidence has been received 
to reopen the claim of service connection for PTSD.  In 
particular, there are now several medical records suggesting 
that the veteran has been diagnosed with PTSD which is 
related to his experiences in Vietnam.  In addition, the 
veteran has submitted a "Comprehensive Military History 
Worksheet."  Under the circumstances, the Board believes 
that an attempt to verify the claimed stressors should be 
accomplished.  If a claimed stressor or stressors is/or 
verified, then a VA psychiatric examination would be in order 
to determine if the veteran suffers from PTSD related to such 
verified stressor or stressors. 

The Board also notes that it is unclear from the record 
whether the veteran has been furnished proper VCAA notice as 
to all three issues on appeal.  In the past, the Board had 
been attempting to remedy any defect in VCAA notice by 
sending a VCAA letter to the veteran under the provisions of 
38 C.F.R. § 19.9(a)(2)(ii).  However, this regulatory 
provision has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, it appears that VCAA notice must be 
furnished by the RO.  The Board may not proceed with the 
issues on appeal until such notice has been furnished to the 
veteran. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  With regard to all of the issues on 
appeal, the RO should furnish the veteran 
with an appropriate VCAA letter.  The RO 
should ensure that the veteran is 
furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), including 
notice of (a) the information and 
evidence not of record that is necessary 
to substantiate his claims, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  

2.  The RO should again contact the 
veteran and ask him to provide further 
details regarding claimed inservice 
stressors, including dates, units 
assigned to, names, etc.  

3.  Whether or not the veteran responds, 
the RO should review the file, to 
specifically include a January 1992 
Comprehensive Military History 
Questionnaire completed by the veteran, 
to determine (to the extent possible) the 
inservice stressors claimed by the 
veteran.  The RO should then furnish the 
details of the stressors (together with 
appropriate information regarding the 
units the veteran was assigned to at the 
time of the claimed stressful incidents) 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) and 
request verification.

4.  If, and only if, a stressor or 
stressors is/are verified by USASCRUR, 
the veteran should be scheduled for a VA 
psychiatric examination to ascertain if 
he suffers from PTSD related to the 
verified stressor or stressors.  It is 
imperative that the veteran's claims file 
be made available to the examiner for 
review in connection with the 
examination.  Any 
psychiatric/psychological tests deemed 
appropriate and necessary by the examiner 
should be conducted.  A detailed 
rationale should be provided for all 
opinions expressed.

5.  After completion of the above actions 
and any additional development which the 
RO may deem necessary, the RO should then 
review the record and determine if 
service connection is warranted for PTSD 
under a merits analysis.  The RO should 
also determine whether new and material 
evidence has been received to reopen the 
claims of service connection for skin 
disability and for bilateral hip 
disability.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



